DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers (US 8,240,351, of record) and further in view of Govsha (GB 1,378,221, of record).
Beers is directed to a tire including an innerliner having a thickness as small as 0.8 mm (Column 4, Lines 32+), wherein said innerliner includes a rubber component (combination of butyl rubber and bromobutyl rubber) having a mass% of approximately 64.6 (100/154.7) (Example B in Table 2).  Example C also has a mass% of approximately 62.6 (100/159.7) and Example D has a mass% of 60.7 (100/164.7).  All of these examples have a mass% that satisfies the claimed invention.  Beers also states that the innerliner can be formed via extrusion (Column 3, Lines 65+).  In such an instance, however, Beers is silent with respect to the air permeation coefficient and the number of voids in the vulcanized composition.
Govsha, on the other hand, is directed to a specific extrusion apparatus and method that result in higher outputs (as compared to conventional extruders) (Page 2, Lines 92-120).  More particularly, Govsha states that such an extruder is suitable for the processing of rubber mixtures (Page 1, Lines 15-16).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the extruder and associated method taught by Govsha in 
Lastly, regarding claim 1, it is emphasized that the claims are directed to a tire article, as opposed to a method of making a tire.  Beers specifically states that “any moisture and gaseous matter” is removed (Page 3, Lines 60+).  As such, it is believed that the innerliner (in the final tire article) would in fact contain a moisture content of approximately 0 and in accordance to the claimed invention.  It is emphasized that the original specification fails to include any evidence that a materially different tire article is formed by including carbon black that has been dehydrated prior to introduction with a rubber component or by removing moisture and forming a dehydrated carbon black after formation of the composition.   
Regarding claims 2-4, 7, and 8, it is initially noted that the claims are directed to a tire article, as opposed to a method of manufacturing a tire.  Also, the method of Beers in view of Govsha satisfies the claims as detailed above.  As to Table 1, a look at Comparative Example 3 
With respect to claims 5, 9, and 11, as detailed above, the claims are directed to a tire article and limitations pertaining to the method of manufacture fail to further define the structure of said tire over that taught by Beers in view of Govsha (final vulcanization step in the method of Beers would result in some dehydration- no evidence that the claimed method results in a materially different tire article).
As to claims 12 and 13, Compositions B-D have 100 phr of a butyl-based rubber.
Regarding claim 14, the rubber composition of Beers includes between 0 and 25 phr of epoxidized natural rubber (Column 2, Lines 30-35).
Response to Arguments
4.	Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that blending carbon black dehydrated down to a specific water content results in a reduction of large voids caused by vaporization and ultimately the gas  permeability of the composition.  As detailed above, there is no evidence that the use of dehydrated carbon black results in a materially different article and the claims as currently drafted are directed to a tire article.  This is particularly evident in view of Table 1 in which each of Comparative Examples 1-5 includes dehydrated carbon black and contains a large number of voids and demonstrates inferior permeability.  It is emphasized that the original disclosure fails to provide any comparison between compositions formed with dehydrated carbon black (upon introduction with a rubber component) and those devoid of a dehydrated carbon black (upon introduction with a rubber component).  As best can be determined from the original specification, the claimed characteristics result from using a specific butyl rubber-based rubber composition and providing a degassing step and such is the case in the modified tire of Beers in view of Govsha.        
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 24, 2021